DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the new and amended claims filed 8/5/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2002/0069868) and Cooperrider (US 4,424,793).
Regarding claim 1, Hughes discloses a heating apparatus comprising: a tank (18, Figure 4), the tank having a tank inlet (126, Figure 5), a tank outlet (130), a heat exchanger inlet (34) and heat exchanger outlet (38); a heat exchanger  (30, Figure 10) located in the tank, the heat exchanger comprising a hollow body having a mouth coupled to the heat exchanger inlet and a flue outlet coupled to the heat exchanger outlet, wherein the heat exchanger inlet and heat exchanger outlet are located in a 
 However,  Cooperrider discloses a burner device (10, Figure 1),  comprising: an air intake (16, Figure 1); a burner head (94) including an ignition device (108, C11,L23-31); a gas  injector (C7,L5-11); and a burner body providing a fluid flow channel between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use, and wherein said burner body is located outside of said tank and said burner head, including said ignition device, is located in the mouth inside the hollow body, and wherein said burner head has a burner head inlet for receiving said mixture of combustible gas and air from said burner body, and a burner head outlet for said mixture of  combustible gas and air, wherein said burner head inlet is located at a first end of said burner head, and said burner head 
It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to replace the generic burner of Hughes with the more sophisticated venturi burner of Cooperrider to maximize combustion and thus the thermal efficiency of the boiler.
Regarding claim 2, Hughes discloses a heating apparatus comprising: a tank, the tank (18) having a tank inlet (126), a tank outlet (130), a heat exchanger inlet (34, Figure 4) and heat exchanger outlet (38); a heat exchanger (30,Figure 10) located in the tank, the heat exchanger comprising a hollow body having a mouth (34) coupled to the heat exchanger inlet and a flue outlet  (38,123,Figure 4) coupled to the heat exchanger outlet; and a burner device (114),but not that the burner device having an air intake, a burner head including an ignition device, a burner head inlet, a burner head outlet, and a mixing chamber between said  burner head inlet and said burner head outlet, a gas injector, and a burner body providing a fluid flow channel between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use, and wherein said burner body is located outside of said tank and said burner head including said ignition device is located in the mouth inside the hollow body, and wherein said burner head inlet is located at a first end of said burner head, and said burner head outlet is located at a second end of said burner head, said second end being opposite said first end, and wherein said burner body is coupled to said burner head to supply said mixture of air and combustible gas to said mixing chamber via said burner head inlet, and wherein said mixing chamber is located in the mouth inside the hollow body.  
However,  Cooperrider discloses a burner device (10, Figure 1),but not that the burner device having an air intake (16), a burner head  (94) including an ignition device (108), a burner head inlet (82), a burner head outlet (95), and a mixing chamber(14, C9,L 38-51) between said  burner head inlet and said burner head outlet, a gas injector (87), and a burner body providing a fluid flow channel between said air intake and said burner head, wherein said gas injector is configured to inject combustible gas into said fluid flow channel such that said burner body supplies a mixture of combustible gas and air to the burner head in use, and wherein said burner body (right side of (11) in Figure 1) is located outside of said tank and said burner head including said ignition device is located in the mouth inside the hollow body (11 rests against exterior of the tank) , and wherein said burner head inlet is located at a first end of said burner head, and said burner head outlet is located at a second end of said burner head, said second end being opposite said first end, and wherein said burner body is coupled to said burner head to supply said mixture of air and combustible gas to said mixing chamber via said burner head inlet, and wherein said mixing chamber is located in the mouth inside the hollow body.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to replace the generic burner of Hughes with the more sophisticated venturi burner of Cooperrider to maximize combustion and thus the thermal efficiency of the boiler.

Regarding claim 3, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein said hollow body is configured to define at least one substantially U-shaped internal fluid path (H-30, Figure 10, [0035]) between the mouth and the flue outlet.  
Regarding claim 4, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein at least one structure (H-124, Figure 8) is provided in said hollow body to define a fluid path that runs from said mouth (H-34) in a direction away from said mouth, around a free end of said at least one structure, and back to the flue outlet (H-38).  
Regarding claim 5, Hughes (H), as modified, discloses the heating apparatus of Claim 1, wherein said ignition device (108, Figure 1) is located outside of said burner head (94) adjacent said second end.  
Regarding claim 7, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein said hollow body is configured to define at least one substantially U-shaped internal fluid path (H-30, Figure 10, [0035]) between the mouth and the flue outlet.  
 Regarding claim 8, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein at least one structure (H-124, Figure 8) is provided in said hollow body to define a fluid path that runs from said mouth (H-34) in a direction away from said mouth, around a free end of said at least one structure, and back to the flue outlet (H-38).  
Regarding claim 9, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein said ignition device (108, Figure 1) is located outside of said burner head (94) adjacent said second end.  
Regarding claim 11, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein said burner head inlet comprises a plurality of spaced apart apertures (H-106, Figures 1&7-8) formed in a wall between the fluid flow channel and the mixing chamber.  
Regarding claim 12, Hughes (H), as modified, discloses the heating apparatus of Claim 2, wherein the heat exchanger inlet and heat exchanger outlet are located in a common face of the tank (H-34, 38, Figure 8).  
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2002/0069868), Cooperrider (US 4,424,793), and Shellenberger et al. (US 9,772,119)
Regarding claims 6 and 10, Hughes (H), as modified, discloses the heating apparatus of Claim 1 and 10, respectively, wherein a mesh structure comprising one or more layers of mesh material is provided between said burner head inlet and said burner head outlet.  
 However, Shellenberger discloses a burner assembly (Abstract) wherein a mesh structure  (154, C6,L60-67, Figure 7) comprising one or more layers of mesh material is provided between said burner head inlet and said burner head outlet.  It would have been obvious to one of ordinary skill in the art prior to the effective filing dated of this application to include the disclosed fire arresting mesh to the burner of Cooperrider for the purpose evening the flame front allowing for better heat distribution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762